Citation Nr: 1339523	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right wrist fracture with degenerative joint disease, claimed as right wrist fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file


FINDING OF FACT

Degenerative joint disease and calcium pyrophosphate deposition disease (CPPD) are not related to a disease, injury, or event in service and arthritis did not manifest within one year after separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of right wrist fracture with degenerative joint disease, claimed as right wrist fracture, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duties to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits.  This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  VA should provide this notice prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, VA provided the Veteran notice regarding his degenerative joint disease claim in May 2011, prior to the initial adjudication of his claim in June 2012.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims and told that he needed to identify the relevant time periods for treatment and the persons, agency, or company in possession of additional records to help decide his claims.  He was also informed that VA would attempt to determine what additional information was needed to process his claims, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  Further, he was told how VA would assign a disability rating and an effective date if the claims were granted.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of his claims.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any other treatment records aside from those that are already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to provide a medical examination and obtain an opinion when required.  In July 2011 and September 2012, VA provided the Veteran with medical examinations which addressed the etiology of any residuals of a right wrist fracture with degenerative joint disease.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to service connection for residuals of a wrist fracture with degenerative joint disease that he asserts was caused by a right wrist fracture during basic training that was reinjured during a May 1966 baseball game.  See August 2012 notice of disagreement (NOD); November 2012 substantive appeal.  

The Board finds the Veteran not entitled to service connection because the competent and credible evidence of record fails to establish a link between his current osteoarthritis, inflammatory arthritis, or degenerative joint disease and his in-service right wrist fracture.

A Veteran is entitled to service connection if the record establishes that he or she suffers from a disability that resulted from an injury sustained or a disease contracted in the line of duty during active military service, or that a pre-existing condition was aggravated beyond its natural progression during service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Diseases initially diagnosed after service may still be service connected if the evidence shows they were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming that the Veteran currently has the claimed disability or had it at some point since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and degenerative joint disease are considered chronic disabilities and will therefore be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption is, however, rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To establish that a disease was chronic in service or within a presumptive period, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, not merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. §§ 3.303(b), 3.307.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  3 C.F.R. § 3.303(b).  

If chronicity (i.e., permanency) of disease or injury in service is not shown or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[A]n alternative method of establishing the second and/or third [Shedden] element is through a demonstration of continuity of symptomatology.").  To demonstrate continuity of symptomatology, a claimant must show "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. section 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)").  

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law.  38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight.  38 U.S.C.A. § 7104(d)(1) (2013); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, the claim will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnoses of degenerative joint disease, or osteoarthritis, and CPPD.  A May 2011 private treatment record from the Arthritis Center of Texas indicates that rheumatologist Dr. L assessed the Veteran with osteoarthritis with an element of CPPD, as evidenced in part by atypical arthritis in his hands.  VA treatment records from July 2011 indicate that X-rays showed degenerative joint disease of the first carpal metacarpal joints, right first metacarpal joint, and the thumb interphalangeal joint.  The September 2012 VA examiner determined that X-rays from 2011 and 2012 showed the Veteran had a resolved radial styloid fracture without residuals and X-rays from 2011 showed he had CPPD of the hands, wrists, and elbows.  

Regarding an in-service illness, injury, or event, the Veteran has asserted that he fractured his right wrist during basic training and that it was reinjured during a baseball game in 1966.  See August 2012 NOD; November 2012 substantive appeal.  

The Board finds the Veteran competent to report the two in-service injuries, as he has personal knowledge and the injuries are capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  The Board also finds the Veteran's description of the June 1966 injury credible and gives it great probative weight, as it is internally consistent and consistent with contemporaneous medical records.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  May 1966 STRs reveal that he reported a history of an ulnar styloid fracture during the fourth week of basic training and that he had done well until someone stepped on his right wrist, or ulnar styloid, while he slid into second base during a baseball game.  There was no warmth or tenderness over the ulnar styloid or wrist and there was no forearm atrophy.  An X-ray showed an old ulnar styloid fracture that was healed in a satisfactory position.  He was discharged to duty with no restrictions.  

Regarding a nexus, however, the record fails to establish that the Veteran's degenerative joint disease or CPDD is etiologically related to his active service.  

A February 2011 private treatment record indicates that X-rays of both hands showed mild bilateral radiocarpal joint space narrowing, hypertrophic changes at the radial styloids, and marked basal joint bilateral hypertrophic changes with extensive osteophyte, subchondral sclerosis, and cyst.  Dr. L found that there was no evidence of inflammatory arthritis, the X-rays and a large calcification within the left wrist strongly suggested CPPD and chondrocalcinosis, and extensive changes in the second and third metacarpals with hook osteophytes were compatible with either trauma or CPPD-Dr. L favored the CPPD.  An August 2011 private treatment record indicates that Dr. L believed there as an element of CPPD, evidenced in part by atypical arthritis in the Veteran's hands and assessed the Veteran with CPPD in multiple sites.  

In a July 2011 VA examination report, the Veteran reported that his right wrist was struck with a pugil stick during basic training, he was diagnosed with a right wrist fracture and splinted and then performed light duty.  He reported being seen two additional times for wrist pain in service, but that he had not sought treatment until two years prior.  He reported that post-separation he worked for the U.S. Postal Service as a driver, mailhandler, clerk, and supervisor, and denied intervening trauma.  The VA examiner reviewed the claims file and noted that in May 2007 private treatment notes the Veteran reported a family history of rheumatoid arthritis and gout and that Dr. L noted that the Veteran's inflammatory arthritis was suggestive of CPPD and chondrocalcinosis.  

Upon examination, there was a soft tissue bump on the superior aspect of the Veteran's wrist.  The VA examiner also reviewed X-rays from 2011 and 2012 that showed marked mild to moderate degenerative joint disease in both wrists and thumbs, marked narrowing of the radiocarpal joint spaces, spurring of the distal radius, and widening of the bilateral scapholunate articulations suggesting rotary subluxations of the scaphoids.  The VA examiner opined that the Veteran's degenerative joint disease in both wrists, claimed as right wrist fracture, was not caused by or a result of the 1966 ulnar styloid fracture.  The rationale was that the right ulnar styloid is the end of the ulnar bone, which articulates with the eight wrist bones, but the wrist bones-carpals-themselves were nor fractured and X-rays did not show evidence of an old ulnar styloid fracture or carpal bone fracture.  The examiner further opined that the Veteran's inflammatory arthritis is not related to the 1966 ulnar styloid fracture because it was not present in 1966 and the record did not show treatment until 2007.  The VA examiner also cited to medical literature that indicated that CPPD involves the presence of calcium-containing salts in articular cartilage; it may be familial or related to metabolic disorders such as gout or pseudogout; and is characterized by chronic arthritis involving the wrists and chondrocalcinosis of the affected joints.  

In a September 2012 VA examination report, the Veteran reported that he was hospitalized for two weeks following his injury during basic training in 1965.  He reported that post-separation he had an onset of wrist pain in 1972 while loading and unloading trucks and was prescribed a wrist brace, but recovered.  Post-retirement from the U.S. Postal Service, he had an aggravation of his right wrist in 1994 and was treated for a recurrent sprain.  In 2000, he was treated by his primary care provider after complaining of bilateral pain, stiffness, and swelling in his bilateral fingers and X-rays from 2003 showed advanced osteoarthritis in multiple sites.  The same VA examiner noted that Dr. L conclusively diagnosed the Veteran with CPPD in May 2011, that he completed a regimen of oral steroids that same month, and that a September 2012 X-ray showed degenerative change of the wrists, narrowing of the carpal first metacarpal joint and first, second, and third metacarpal joints, and an old healed fracture of the right distal fifth metacarpal.  Upon examination, the Veteran had a large soft nodule on the ventral aspect of the right wrist in the radial area.  The examiner reviewed the claims file and opined that the Veteran's CPPD was less likely than not incurred in or caused by the claimed in-service injuries because he was diagnosed by Dr. L with CPPD in 2011 in both wrists and hands and CPPD is an inflammatory arthritis that is a new diagnosis and is not related to the right ulnar styloid fracture.  

The VA examiner's combined opinion is adequate, as the examiner considered prior pertinent medical history and is supported by medical literature.  Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board recognizes that the Veteran has also presented lay evidence of a nexus, as he believes that the basic training and 1966 injuries caused his current CPPD or degenerative joint disease.  See August 2012 NOD; November 2012 substantive appeal.  Specifically, the Veteran asserted that it is reasonable to surmise that the degenerative joint disease or arthritis would manifest much later due to trauma to the ulnar styloid and that arthritis, or joint inflammation, caused by trauma or and arthritis caused by aging are inextricably intertwined and cannot be separated because the symptoms and medical treatment are the same for both.  The Board finds him not competent to provide a nexus or medical opinion in this case, as the issue is medically complex and requires specialized knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  

The Board also finds the Veteran's degenerative joint disease not service-connected on a presumptive basis.

While arthritis, or degenerative joint disease, is considered a chronic disability under 38 C.F.R. § 3.309(a), its presumptive period is 1 year after separation from service.  38 C.F.R. §§ 3.307(a)(3).  The record does not establish that the Veteran's degenerative arthritis was chronic in service, as in his November 1967 report of medical history he denied having had swollen or painful joints, arthritis or rheumatism, and any bone, joint, or other deformity and STRs are silent for a diagnosis of or treatment for symptoms of arthritis or CPPD.  Further, the record does not establish that it manifested to a compensable degree within 1 year after his separation from service in December 1967, as post-service treatment records are silent until the Veteran sought treatment for bilateral pain and stiffness in his fingers in 2000, and the Veteran reported that he had not sought treatment for his wrist until two years before the July 2011 VA examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that where a chronic condition is not shown during service, service connection may still be established under 38 C.F.R. section 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. section 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  However, even if the Board interprets the 1966 STR showing the healed right wrist fracture or the Veteran's belief that his degenerative joint disease began in service as establishing that it was "noted" in service, the record does not establish that it qualified as a chronic disability in service; that he has had a history of right wrist pain since separation from active service; or that there is medical or lay evidence of a nexus between currently diagnosed degenerative joint disease and post-service symptomatology.  See Barr, 21 Vet. App. at 307.  While the Veteran reported having symptoms following separation from service, during the November 2012 VA examination he reported seeking treatment only twice for wrist aggravations, once in 1972 and once in 1994, before he began going regularly to his primary care provider in 2000.  While lay evidence regarding continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence, in this case, the Veteran has not reported a history of continuous right wrist problems that began after his separation from active service in December 1967.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the disability at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In sum, the competent, credible, and most probative evidence of record does not establish that the Veteran has residuals of a right wrist fracture with degenerative joint disease, or CPPD that is etiologically related to his active service.  


ORDER

Entitlement to service connection for residuals of right wrist fracture with degenerative joint disease, claimed as right wrist fracture, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


